591 F.2d 351
Johnny Eugene WADE, Petitioner,v.Honorable Griffin BELL, Attorney General of the UnitedStates, Respondent.
No. 79-8026.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1979.

On Application for Leave to Appeal In Forma Pauperis; Robert M. Hill, District Judge.
Jeffie J. Massey, Dallas, Tex., for petitioner.
Arnaldo N. Cavazos, Jr., Asst. U. S. Atty., Dallas, Tex., for respondent.
Before CLARK, GEE and HILL, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the petitioner's application for leave to appeal in forma pauperis is DENIED as frivolous.  We take occasion to reiterate that, under Lundy v. Osborn, 555 F.2d 534 (5th Cir. 1977), the proper disposition of such petitions as Wade's is dismissal for failure to exhaust the administrative remedies provided by Bureau of Prisons Policy Statement 2001.6A.  Since the court below erroneously reached the merits of Wade's claim, however, and since many of the considerations underlying the decision of the court en banc in Galtieri v. Wainwright, 582 F.2d 348 (5th Cir. 1978), are presented here as well notably those of judicial economy we have surveyed the claim's merits and find them absent.


2
DENIED.